                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 SHANE LEE ZIMMERMAN,

                       Plaintiff,

                       v.                          CAUSE NO.: 3:19-CV-610-JD-MGG

 ANDREW BAUER, et al.,

                       Defendants.

                                    OPINION AND ORDER

       Shane Lee Zimmerman, a prisoner without a lawyer, filed a complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant

to 28 U.S.C. § 1915A, the court must review the complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim, or seeks monetary relief against a defendant

who is immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a

plaintiff must allege: (1) that defendants deprived him of a federal constitutional right;

and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667,

670 (7th Cir. 2006).

       In the complaint, Zimmerman alleges that, on July 16, 2019, Officer Andrew

Bauer of the Mishawaka Police Department pulled him over between 7th and 8th Streets

in Mishawaka. It is not clear why Zimmerman was stopped, but he was eventually

placed in handcuffs and removed from the vehicle. While being escorted to Officer
Bauer’s patrol car, Officer Bauer suddenly tightened the handcuffs so that they cut into

Zimmerman’s skin. Officer Bauer then picked Zimmerman up into the air and slammed

him onto the ground, striking him in the face with a closed fist in the process. Officer

Bauer threw Zimmerman into the police vehicle and transported him to the St. Joseph

County Jail.

       Zimmerman asserts a claim of excessive force against Officer Bauer. “A claim

that an officer employed excessive force in arresting a person is evaluated under the

Fourth Amendment’s objective-reasonableness standard.” Abbott v. Sangamon Cty., Ill.,

705 F.3d 706, 724 (7th Cir. 2013). The question in Fourth Amendment excessive use of

force cases is “whether the officers’ actions are ‘objectively reasonable’ in light of the

facts and circumstances confronting them, without regard to their underlying intent or

motivation.” Graham v. Connor, 490 U.S. 386, 397 (1989). “The test of reasonableness

under the Fourth Amendment is not capable of precise definition or mechanical

application.” Bell v. Wolfish, 441 U.S. 520, 559 (1979). Rather, the question is whether the

totality of the circumstances justifies the officers’ actions. Graham, 490 U.S. at 396.

Giving Zimmerman the benefit of the inferences to which he is entitled at this stage, the

complaint states a plausible Fourth Amendment claim of excessive force against Officer

Bauer for monetary damages.

       Zimmerman also names the Mishawaka Police Department as a defendant.

Because the Mishawaka Police Department has no separate legal existence from the City

of Mishawaka, the police department is not a suable entity. See Fain v. Wayne Cty.

Auditor’s Office, 388 F.3d 257, 261 (7th Cir. 2004); Argandona v. Lake Cty. Sheriff’s Dep’t,


                                               2
2007 WL 518799, at *3 (N.D. Ind. 2007); Mishawaka Ordinance § 2-361, available at

https://library.municode.com/in/mishawaka/codes/code_of_ordinances. As a result,

Zimmerman cannot proceed against this defendant.

       For these reasons, the court:

       (1) GRANTS Shane Lee Zimmerman leave to proceed against Andrew Bauer on a

Fourth Amendment claim for money damages for using excessive force during the

arrest on July 16, 2019;

       (2) DISMISSES the Mishawaka Police Department;

       (3) DISMISSES all other claims;

       (4) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Andrew Bauer at the Mishawaka Police Department with a copy of this

order and the complaint (ECF 1) as required by 28 U.S.C. § 1915(d); and

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Andrew Bauer to respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to

the claim for which Shane Lee Zimmerman has been granted leave to proceed in this

screening order.

       SO ORDERED on August 13, 2019

                                                    /s/ JON E. DEGUILIO
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            3
